11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Tanner Oneal Engel,                           * From the 32nd District Court
                                                of Nolan County,
                                                Trial Court No. 12196.

Vs. No. 11-18-00225-CR                        * September 11, 2020

The State of Texas,                           * Opinion by Stretcher, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court and the bill of costs to reflect attorney’s
fees in the amount of $650, rather than $6,500; as modified, we affirm.